 

UNDERLYING ESS LSA

EXECUTION

Exhibit 10.78

AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT

(PARTICIPATION CERTIFICATES AND SERVICING)

This Amendment No. 6 to Loan and Security Agreement (this “Amendment”) is made
as of September 26, 2016 by and among CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC (“CS”), PENNYMAC LOAN SERVICES, LLC (the “Lender”) and PENNYMAC
HOLDINGS, LLC (the “Borrower”).

Lender and Borrower previously entered into a Loan and Security Agreement, dated
as of April 30, 2015 (as amended by Amendment No. 1 to Loan and Security
Agreement, dated as of October 30, 2015, Amendment No. 2 to Loan and Security
Agreement, dated as of November 10, 2015, by Amendment No. 3 to Loan and
Security Agreement, dated as of December 15, 2015, by Amendment No. 4 to Loan
and Security Agreement, dated as of January 28, 2016, and by Amendment No. 6 to
Loan and Security Agreement, dated as of March 31, 2016, the “Existing
Agreement”, and as further amended by this Amendment, the “Agreement”).  

Lender, Borrower and CS have agreed, subject to the terms and conditions of this
Amendment, that the Existing Agreement be amended to reflect certain agreed upon
revisions to the terms of the Existing Agreement.

Accordingly, Lender, Borrower and CS hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Agreement is hereby amended as follows:

SECTION 1.Definitions.  Section 1.01 of the Existing Agreement is hereby amended
by deleting the definition of “Termination Date” in its entirety and replacing
it with the following in its proper alphabetical order:

“Termination Date” means the earliest of (a) December 26, 2016; and (b) the
Obligations having become immediately due and payable pursuant to Section 7.03
of the Loan Agreement.

SECTION 2.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1Delivered Documents.  On the Amendment Effective Date, Lender shall have
received the following documents, each of which shall be satisfactory to Lender
in form and substance:

(a)this Amendment, executed and delivered by the duly authorized officers of the
Lender and Borrower; and

(b)such other documents as Lender or counsel to Lender may reasonably request.

SECTION 3.Representations and Warranties.  Borrower hereby represents and
warrants to Lender that Borrower is in compliance with all the terms and
provisions set forth in the Agreement on its part to be observed or performed,
and that no Event of Default under the Agreement has occurred or is continuing
and hereby confirms and reaffirms the representations and warranties contained
in Article III of the Agreement.

SECTION 4.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 5.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 6.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable

 

--------------------------------------------------------------------------------

 

Document Format (PDF) or by facsimile shall be effective as delivery of a
manually executed original counterpart of this Amendment.

SECTION 7.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers or trustees as of the date first
above written.

 

PENNYMAC HOLDINGS, LLC

 

 

By:

/s/ Pamela Marsh

Name:

Pamela Marsh

Title:  

Managing Director, Treasurer

 

PENNYMAC LOAN SERVICES, LLC

 

 

By:

/s/ Pamela Marsh

Name:

Pamela Marsh

Title:  

Managing Director, Treasurer

 

Signature Page to Amendment No. 6 to Loan and Security Agreement

 